DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022, has been entered.
Claims 1, 5, 6, 8, 9, 17, 22-28 and 30-34 are currently pending in the application.  The election of species set forth on May 7, 2020, requiring an election between carbonated and non-carbonated beverages is hereby withdrawn.  Claims 22-28, 30 and 32 remain withdrawn from consideration as being drawn to a non-elected invention.  Claims 1, 5, 6, 8, 9, 17, 31, 33 and 34 are examined in this office action.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 8, 9, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims a frozen beverage composition comprising a diluent and “at least one beverage constituent” where the “at least one beverage constituent” contains 45% to 65% water, but also “does not comprise the at least one diluent.”  The final frozen beverage composition comprises from 80 to 97 wt. % water.  It is unclear how the “at least one beverage constituent” both comprises water and “does not comprise the at least one diluent” where the “at least one beverage constituent” must be diluted with water (i.e., diluent) in order to provide a final frozen beverage composition comprising 80 to 97 wt. % water.  For purposes of examination, where the “at least one beverage constituent” contains 45% to 65% water, it will be considered to meet the limitation.
Claims 5, 6, 8, 9, 31 and 33 are included in the rejection as they depend from claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 17, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Broz (US 2002/0197376; cited on IDS filed September 14, 2018) in view of Baccus (US 5,069,924) and Kunst et al. (US 7,214,401).
Regarding claims 1, 5, 6, 8 and 9, Broz teaches frozen beverage compositions comprising a beverage concentrate (i.e., beverage constituent) that contains from 35-55 wt. % water (p. 3 [0026]), overlapping and thereby rendering obvious the claimed range.  Specific examples of the beverage concentrates taught by Broz teach an amount of water falling within the claimed range (e.g., Example 1 [0028]).  The beverage concentrate is combined with a diluent that can be carbonated or non-carbonated water in a ratio of from 3 to 6 parts water to 1 part beverage concentrate, with a 5:1 ratio preferred [0026].  Based on the beverage concentrate containing 35-55% water, this provides a final water content in the “frozen beverage composition” of from 89% to 92% water, falling within the claimed range.
Broz is silent as to the frozen beverage composition comprising hydrolyzed pea protein.  However, Broz teaches the frozen beverage composition comprising yucca extract at 0.3365 wt. % in the beverage concentrate (e.g., Example 1).  Using the 5:1 ratio as above, this provides 0.05 wt. % yucca extract in the final beverage composition, falling within the claimed range.  Baccus teaches that yucca extract is a foaming agent known to be included in frozen beverages (col. 3 lines 58-67).  Kunst et al. teaches hydrolyzed pea proteins perform well as whipping agents (col. 2 lines 25-30).  Kunst et al. contemplate hydrolyzed pea protein for inclusion in frozen products (col. 3 lines 12-20).
Therefore, where Broz teaches a frozen beverage composition comprising a yucca extract, and where yucca extract is known to be a foaming agent, as taught by Baccus, it would have been obvious to have included a hydrolyzed pea protein as taught by Kunst et al. in the frozen beverages of Broz with the reasonable expectation that the frozen beverage would have continued to exhibit good foam stability where both yucca extract and hydrolyzed pea protein are taught in the prior art to provide foamed/whipped frozen beverages.
Where modified Broz teaches the yucca extract/pea protein in the “beverage constituent” but the claims state that the beverage constituent does not comprise the pea protein, this is not considered to provide a patentable distinction where claim 1 is to the final “frozen beverage composition” which comprises all of the pea protein, diluent and “beverage constituent.”  Whether the pea protein is added separately to the frozen beverage composition, or as part of the beverage constituent is considered to be an obvious variation.  Further, whether the pea protein is added as part of the beverage constituent, or separately, has not been shown to provide an unexpected result.  Indeed, it appears that examples 1-4 in the instant specification all teach the pea protein as part of the “beverage constituent” (i.e., syrup) that is diluted to form the final beverage composition, and not as a separate component.
Regarding claim 17, Broz teaches frozen beverage compositions comprising a beverage concentrate (i.e., beverage constituent) that contains from 35-55 wt. % water (p. 3 [0026]), overlapping and thereby rendering obvious the claimed range.
Broz is silent as to the frozen beverage composition comprising hydrolyzed pea protein.  However, Broz teaches the frozen beverage composition comprising yucca extract at 0.3365 wt. % in the beverage concentrate (e.g., Example 1).  Using the 5:1 ratio as above, this provides 0.05 wt. % yucca extract in the final beverage composition, falling within the claimed range.  Baccus teaches that yucca extract is a foaming agent known to be included in frozen beverages (col. 3 lines 58-67).  Kunst et al. teaches hydrolyzed pea proteins perform well as whipping agents (col. 2 lines 25-30).  Kunst et al. contemplate hydrolyzed pea protein for inclusion in frozen products (col. 3 lines 12-20).
Therefore, where Broz teaches a frozen beverage composition comprising a yucca extract, and where yucca extract is known to be a foaming agent, as taught by Baccus, it would have been obvious to have included a hydrolyzed pea protein as taught by Kunst et al. in the frozen beverages of Broz with the reasonable expectation that the frozen beverage would have continued to exhibit good foam stability where both yucca extract and hydrolyzed pea protein are taught in the prior art to provide foamed/whipped frozen beverages.
Regarding the pea protein not being in the “beverage constituent”, as set forth above with regard to claim 1, where the claim is to a “frozen beverage component” which “comprises” the pea protein and the beverage constituent, the location of the hydrolyzed pea protein prior to the production of the “frozen beverage component” is considered to be obvious over modified Broz.
Regarding claims 31 and 33, as applicant discloses the amount of expansion is related to the inclusion of hydrolyzed pea protein [0039, 0057], wherein the hydrolyzed pea protein is included at about 0.01 up to 5% to provide a beverage with desirable properties [0027] and as modified Broz et al. teaches a beverage with an amount of hydrolyzed pea protein falling within the claimed range, the product of the prior art would encompass or at least make obvious a product with and expansion from 30 to 40% as claimed for the non-carbonated beverage and from about 80 % to 120 % as claimed for the carbonated beverage.  Applicant has chosen to use parameters and calculations that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facie case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product does not possess the claimed properties.
Regarding claim 34, Broz teaches that the “frozen beverage component” is carbonated or uncarbonated [0026].

Claims 1, 5, 8, 17 and 33 are rejected under 35 U.S.C. 103 as obvious over Vaghela et al. (US 2010/0098808) in view of Kunst et al. (US 7,214,401).
Regarding claims 1 and 17, Vaghela et al. teach a frozen beverage composition (=frozen beverage component) comprising at least one beverage constituent (e.g., Berry Smoothie Example 2) where the beverage constituent is subsequently mixed with a diluent that is water, milk, juice, etc. [0005, 0010].  The Berry Smoothie has a water content of 48-62 wt. %, which falls within the claimed range for the “beverage constituent.” The beverage constituent further comprises emulsifiers/stabilizers at 0.08 to 0.32 wt. % ([0037]; Example 2).
Vaghela et al. teach the stabilizers include protein hydrolysates [0038].  Vaghela et al. do not specifically teach pea protein hydrolysate in their composition.
Kunst et al. teach pea protein hydrolysates to be used as whipping agents to replace egg white proteins (col. 2 lines 25-30).
Therefore, where Vaghela et al. teach the stabilizers are present in the beverage constituent at 0.08 to 0.32 wt. % and include protein hydrolysates [0038] for inclusion in their frozen beverages, and where Kunst et al. teach pea protein hydrolysates to be used as whipping agents (col. 2 lines 25-30), it would have been obvious to have included a hydrolyzed pea protein in an amount as claimed as taught by Kunst et al. in the frozen beverages of Vaghela et al. with the reasonable expectation that the frozen beverage would have continued to exhibit good foam stability where the prior art teaches hydrolyzed proteins in overlapping amounts, including hydrolyzed pea protein as foam stabilizing agents.
Regarding the beverage comprising about 80-97% water, the Examples of Vaghela et al. are for the “beverage constituent”, which is subsequently diluted with  fluids including water, milk or juice [0033].  The liquid is provided at 35 to 60 wt. % of the frozen beverage composition [0032].  Where the water/diluent is 35 to 60 wt. % of the final composition, and the berry smoothie of Example 2 comprises 48 to 62% water, this provides a water content in the frozen beverage composition in amounts overlapping the claimed range.  Therefore, to have arrived at a frozen beverage having a water content as claimed based on the teachings of Vaghela et al. is not considered to represent an unobvious contribution over the prior art.
Where modified Vaghela et al. teach the pea protein in the “beverage constituent” but the claims state that the beverage constituent does not comprise the pea protein, this is not considered to provide a patentable distinction where claim 1 is to the “frozen beverage composition” which comprises all of the pea protein, diluent and “beverage constituent.”  The same applies to the “frozen beverage component” of claim 17 that comprises the hydrolyzed pea protein and beverage constituent.  Whether the pea protein is added separately to the frozen beverage composition/component, or as part of the beverage constituent is considered to be an obvious variation.  Further, whether the pea protein is added as part of the beverage constituent, or separately, has not been shown to provide an unexpected result.  Indeed, it appears that examples 1-4 in the instant specification all teach the pea protein as part of the “beverage constituent” (i.e., syrup) that is diluted to form the final beverage composition/component, and not as a separate component.
Regarding claims 5 and 8 to the frozen beverage composition, beverage constituent and diluent being non-carbonated, the beverage constituent in Example 2 of Vaghela et al. does not have any carbonated components [0037] and Vaghela et al. teaches the beverage constituents to be diluted with non-carbonated liquids (e.g., water or juice) [0005].
Regarding claim 33, as applicant discloses the amount of expansion is related to the inclusion of hydrolyzed pea protein [0039, 0057], wherein the hydrolyzed pea protein is included from about 0.01 up to 5% to provide a beverage with desirable properties [0027] and as Vaghela et al. teaches a beverage with an overlapping range of hydrolyzed pea protein, the product of the prior art would encompass or at least make obvious a product with and expansion from 30 to 40% as claimed.  Applicant has chosen to use parameters and calculations that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facie case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product does not possess the claimed properties.

Response to Arguments

Applicant’s arguments filed February 14, 2022, have been fully considered.  To the extent they apply to the rejections above, they are not persuasive.
Applicant argues that the water content taught by Vaghela et al. is too low, and there would have been no way to have arrived at a beverage having a water content as claimed from the teachings of Vaghela et al. (Remarks, p. 6).
This argument is not persuasive.  Upon a closer reading of Vaghela et al., the frozen portions of the compositions of Vaghela et al. (e.g., Examples 1 and 2) are intended to be mixed with a diluent that is water, milk, juice, etc. [0050, 0010].  Therefore, where the Berry Smoothie of Example 2 is considered to be the claimed “beverage constituent” and is subsequently mixed with a liquid (i.e., diluent) to provide a frozen beverage, claims 1, 5, 8 and 33 continue to be considered obvious over the teachings of Vaghela et al., now modified by Kunst et al. to specifically teach a hydrolyzed pea protein, as set forth above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791